Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JOHN ASMODEO, net

Movant, 20 CV 8330 (VB)

against. 15 CR 327 (VB)

UNITED STATES OF AMERICA, ORDER TO AMEND

Respondent.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Movant John Asmodeo pleaded guilty to sexual exploitation of a minor, in violation of 18
U.S.C. § 2251. He was sentenced to 180 months’ imprisonment, followed by a ten-year period of
supervised release, United States v. Asmodeo, ECF 7:15-CR-0327, 90 (S.D.N.Y. Feb, 1, 2018),
aff’d, 763 F. App’x 75 (2d Cir. 2019), cert. denied, 140 8. Ct. 193 (2019).

On October 6, 2020, Asmodeo filed a motion requesting, “additional time to file my 2255
motion for ineffective assistance of councel [sic] or to request appointment of CJA councel [sic]
to draft and file a 2255 motion on my behalf.”! (20 Civ. 8330 Doc. # 1.) Asmodeo did not file a
§ 2255 motion, but his submission does list grounds for relief.

STANDARD OF REVIEW

A prisoner in federal custody may bring a motion under 28 U.S.C, § 2255 attacking his
sentence on the grounds that it is in violation of the Constitution or United States law, was

' imposed without jurisdiction, exceeds the maximum penalty, or it is otherwise subject to

 

! Asmodeo failed to sign the motion as required under Rule 11(a) of the Federal Rules of
Civil Procedure (Fed. R. Civ. P.). Rule 11(a) of the Fed. R. Civ. P. provides that “[e]very
pleading, written motion, and other paper must be signed by at least one attorney of record in the
attorney’s name — or by a party personally if the party is unrepresented.” See also Local Civil
Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John
Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. °

757, 764 (2001).
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 2 of 20

collateral attack. 28 U.S.C. § 2255. Under Rule 4(b) of the Rules Governing § 2255 Proceedings,
the Court has the authority to review and deny a § 2255 motion prior to directing an answer “[i]f
it plainly appears from the motion, any attached exhibits, and the record of prior proceedings that _
the moving party is not entitled to relief.” Rules Governing § 2255 Proceedings, Rule 4(b); see
Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir. 2000) (court may sua sponte raise untimeliness of
habeas petition); see also Spinale v. United States, 277 F. App’x 108, 109 (2d Cir. 2008)
(applying rule to Section 2255 petition). The Court is obliged, however, to construe pro se
pleadings liberally and interpret them “to raise the strongest arguments they suggest.” Triestman
y. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and
citations omitted) (emphasis in original); see Green v, United States, 260 F.3d 78, 83 (2d Cir.
2001). Nevertheless, a pro se litigant is not exempt “from compliance with relevant rules of
procedural and substantive law.” Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d
90, 95 (2d Cir. 1983)).

DISCUSSION

A. Motion for Relief Under 28 U.S.C. § 2255

Asmodeo’s submission is construed as a motion for relief under 28 U.S.C. § 2255
because he seeks to challenge the legality of his conviction and sentence, and he sets forth the
bases for an application for § 2255 relief. See Jiminian v. Nash, 245 F.3d 144, 146-47 (2d Cir.
2001) (Section 2255 “is generally the proper vehicle for a federal prisoner’s challenge to his
conviction and sentence”).

Because Asmodeo has only one opportunity for a full adjudication of his claims, the
Court grants Asmodeo leave to file an amended § 2255 motion that sets forth all his grounds for
relief and all facts in support of those grounds. If Asmodeo does not respond to this order within

the time allowed, the submission will remain designated as a motion under 28 U.S.C. § 2255,

2
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 3 of 20

and the Court will order the Government to file an answer or other pleading in response to the
motion.

B. Appointment of Counsel

In the criminal context, the right to appointed counsel “extends to the first appeal of right,
and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Courts have no obligation “to
appoint counsel for prisoners who indicate, without more, that they wish to seek post-conviction
relief.” Johnson v. Avery, 393 U.S. 483, 488 (1969). Rather, “the initial burden of presenting a
claim to post-conviction relief usually rests upon the indigent prisoner himself with such help as
he can obtain within the prison walls or the prison system.” Jd.

District courts do, however, have discretion to appoint counsel. Section 2255(g) expressly
provides that a district court “may appoint counsel,” and that appointment of counsel is governed
by 18 U.S.C. § 3006A. Section 3006A(a)(2) provides that representation may be provided “for
any financially eligible person” when “the interests of justice so require.”

In determining whether the “interests of justice” require the appointment of counsel,
district courts look to Hodge v. Police Officers, 802 F.2d 58, 6 1-62 (2d Cir. 1985), a Second
Circuit case articulating the factors that courts should consider in determining whether to appoint
an attorney to represent an indigent civil litigant in an analogous context, see, e.g., Toron v.
United States, 281 F. Supp. 2d 591, 593 (E.D.N.Y. 2003); Harrison v. United States, Nos. 06-
CV-2618 & 03-CR-0114-001S, 2006 WL 1867929, at *1 (W.D.N.Y. June 30, 2006).

Hodge dictates that “[iJn deciding whether to appoint counsel, . . . the district judge
should first determine whether the indigent’s position seems likely to be of substance.” Hodge,
802 F.2d at 61. “If the claim meets this threshold requirement, the court should then consider the
indigent’s ability to investigate the crucial facts, whether conflicting evidence implicating the

need for cross-examination will be the major proof presented to the fact finder, the indigent’s

3

 
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 4 of 20

ability to present the case, the complexity of the legal issues and any special reason in that case
why appointment of counsel would be more likely to lead to a just determination.” Jd. at 61-62.

The Court has considered these factors and finds that appointment of counsel is not
warranted at this time. Accordingly, the Court denies Asmodeo’s request for counsel, under 18
U.S.C. § 3006A, without prejudice to renewal at a later date.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Asmodeo, noting service on
the docket.

The Court construes Asmodeo’s submission as a motion under 28 U.S.C. § 2255. By

December 7, 2020, Asmodeo is directed to file an amended § 2255 motion setting forth all his

 

grounds for relief and any supporting facts for the grounds raised.” An Amended Motion Under
28 U.S.C. § 2255 form is attached to this order. If Asmodeo does not respond to this order, the
submission will remain designated as a § 2255 motion, and the Court will direct the United
States Attorney’s Office to file an answer or other pleading in response to the motion. No answer
shall be required at this time.

The Court denies Asmodeo’s request for counsel, under 18 U.S.C. § 3006A, without
prejudice to renewal at a later date.

Because Asmodeo has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

 

2 Asmodeo must sign his amended § 2255 motion, as required under Fed. R. Civ. P. 11(a).

4
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 5 of 20

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: October 8, 2020
White Plains, New York wt

VINCENT L. BRICCETTI
United States District Judge

 
AQ 243
(Rov. 10/07)

Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 6 of 20

Page 1

AMENDED Motion to Vacate, Set Aside, or Correct a Sentence

bo

10.

By a Person in Federal Custody

(Motion Under 28 U.S.C. § 2255)

Instructions

To use this form, you must be a person who is serving a sentence under a judgment against you
in a federal court. You are asking for relief from the conviction or the sentence. This form is
your motion for relief.

You must file the form in the United States district court that entered the judgment that you are
challenging. If you want to challenge a federal judgment that imposed a sentence to be served in
the future, you should file the motion in the federal court that entered that judgment.

Make sure the form is typed or neatly written.

You must tell the truth and sign the form. Hf you make a false statement d a material fact, you
may be prosecuted for perjury.

Answer all the questions. You do not need to cite law. You may submit additional pages if
necessary. If you do not fill out the form properly, you will be asked to submit additional or
correct information. If you want to submit a brief or arguments, you must submit them in a
separate memorandum.

If you cannot pay for the costs of this motion (such as costs for an attorney or transcripts), you
may ask to proceed in forma pauperis (as a poor person). To do that, you must fill out the last
page of this form. Also, you must submit a certificate signed by an officer at the institution
where you are confined showing the amount of money that the institution is holding for you.

In this motion, you may challenge the judgment entered by only one court. If you want to
challenge a judgment entered by a different judge or division (either in the same district or ina
different district), you must file a separate motion.

When you have completed the form, send the original to the Clerk of the United States District
Court at this address:

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

CAUTION: You must include in this motion all the grounds for relief from the
conviction or sentence that you challenge. And you must state the facts that support
each ground. If you fail to set forth all the grounds in this motion, you may be barred
from presenting additional grounds at a later date.

CAPITAL CASES: If you are under a sentence of death, you are entitled to the
assistance of counsel and should request the appointment of counsel.
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 7 of 20

 

 

 

 

 

 

 

Page 2
AMENDED MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY
-CV- (VB)
United States District Court District
“Name (under which you were convicted): Docket or Case No.:
Place of Confinement: Prisoner No.:
UNITED STATES OF AMERICA Movant (imeclude name under which you were convicted)
¥.

 

 

 

MOTION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

(b) Criminal docket or case number (if you know):

2. (a) Date of the judgment of conviction (if you know):

(b) Date of sentencing:
3. Length of sentence:

4. Nature of crime (all counts):

5. (a) What was your plea? (Check one)
Q) Not guilty O @) Guilty Q (3) Nolo contendere (no contest) O
(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?

6. If you went to trial, what kind of trial did you have? (Check one) Jury () Judge only 0

 
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 8 of 20

Page 3

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes 0 No QO
8. Did you appeal from the judgment of conviction? Yes O No Q
9. If you did appeal, answer the following:

(a) Name of court:

(b) Docket or case number Gf you know):

(c) Result:

(d) Date of result (if you know):

(s) Citation to the case (if you know):

(f) Grounds raised:

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes O No Q
If “Yes,” answer the following:
(1) Docket or case number (if you know):
(2) Result:

(3) Date of result (if you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

10. Other than the direct appeals listed above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court?
Yes O No O
LL. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 9 of 20

Page 4

(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes O No O
(7) Result:
(8) Date of result (if you know):
(b) If you filed any second motion, petition, ar application, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(8) Date of filing Gf you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(G) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes NoQ

(7) Result:

(8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes No 0

(2) Second petition: Yes OQ No O

 
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 10 of 20

Page 5

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not:

12. For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more
than four grounds. State the facts supporting each ground.

 

GROUND ONE:

(a) Supporting facts (Do not argue or cite law. dust state the specific facts that support your claim.):

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O No QO
(2) If you did not raise this issue in your direct appeal, explain why:

(c) Past-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No 0
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and Jocation of the court where the motion or petition was filed:
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 11 of 20

Page 6
Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a heaving on your motion, petition, or application?
Yes No Q

(4) Did you appeal from the denial of your motion, petition, or application?
Yes M No O

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes O No O

(6) If your answer ta Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
Docket or case number (Gif you know):

Date of the court's decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (e)(5) is “No,” explain why you did not appeal or

raise this issue:

GROUND TWo:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 12 of 20

Page 7

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O No
(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes OQ No Q
(2) If your answer te Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?
Yes O No Q
(4) Did you appeal from the denial of your motion, petition, or application?

Yes O No OQ
(5) If your auswer to Question (c)(4 is “Yes,” did you raise this issue in the appeal?
Yes O No Q

(G) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 13 of 20

Page 8

(7) If your answer to Question (c)(4) or Question (c)(8) is “No,” explain why you did not appeal or

raise this issue:

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your elaim.):

(b) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes O NoQ
(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Convietion Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number Gf you know):

Date of the court’s decision:

 
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 14 of 20

Page 9

Result (attach a copy of the court’s opinion or order, if available):

(8) Did you receive a hearing on your motion, petition, or application?
Yes O No O

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O NoQ

(6) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes O No O

(G) If your answer to Questian (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(6) is “No,” explain why you did not appeal or

raise this issue:

GROUND FOUR:

(a) Supporting facts (De not argue or cite law. Just state the specific facts that support your claim.):
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 15 of 20

Page 10

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes O No @

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No O
(2) If your answer to Question (c){1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(8) Did you receive a hearing on your motion, petition, or application?
Yes O No QO

(4) Did you appeal from the denial of your motion, petition, or application?
Yes O No 0

(6) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q No O.

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 
13.

14.

16.

Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 16 of 20

Page 11

(7) If your answer to Question (c)(4) or Question (¢)(5) is “No,” explain why you did not appeal or

raise this issue:

Is there any ground in this motion that you have not previously presented in some federal court?
Tf so, which ground or grounds have not been presented, and state your reasons for not

presenting them:

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
for the judgment you are challenging? YesQ NoQ
Tf “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised.

Give the name and address, if known, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

(b) At arraignment and plea:

(c) At trial:

(d) At sentencing:
16.

17.

Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 17 of 20

Page 12

(e) On appeal:
(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

Were you sentenced on more than one count of an indictment, or on more than one indictment, in
the same court and at the same time? Yes O No Q

Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes ONO O

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

(hb) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the

judgment or sentence to be served in the future? Yes 11 No O
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 18 of 20

Page 13

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not

bar your motion,*

 

* The Antiterrorism and Effective Death Penalty Act of 1996 “AEDPA”) as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one-year period of limitation shall apply te a motion under this section. The limitation period
shall run from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 19 of 20

Page 14

Therefore, movant asks that the Court grant the following relief:

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
Qmonth; date, year).

Executed (signed) on (date).

 

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.

 

        

Oa AS eae | clchce meu aes
Case 7:20-cv-08330-VB Document 3 Filed 10/15/20 Page 20 of 20
